Per. Curiam. The State of Arkansas, as appellee, moves this court to dismiss the appeal of appellant Clarence Williams. The State shows this court that Williams’s brief was due on August 29, 1998, and Williams tendered his brief to the Clerk of the Supreme Court on August 19, 1998. The brief, however, was rejected for failure to have it in the right format. No corrected appellant’s brief has been filed, and that is the catalyst for the State’s motion. The response of Williams’s counsel, Dana R. Davis, is that travel and a full criminal practice have caused the delay in correcting the brief. Dana R. Davis, on behalf of Williams, also moves the court to allow the filing of a belated brief. Counsel maintains that no opportunity has been afforded to file a belated brief, and a “reasonable time” to do so is requested.  We begin with the observation that it strikes us as implausible that counsel would not immediately file a corrected brief irrespective of whether he or she was told he could do so. The State’s motion to dismiss is denied. Williams’s motion to file a belated brief is granted. That brief must be filed within fifteen days from the date of this order. A copy of this per curiam order shall be sent to the Committee on Professional Conduct.